Abatement Order filed September 22, 2020




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00237-CV
                                   ____________

                     DOJO BAY HOUSE, LLC, Appellant

                                          V.

                            TOM PICKFORD, Appellee


                    On Appeal from the 151st District Court
                            Harris County, Texas
                     Trial Court Cause No. 2019-60692-A

                             ABATEMENT ORDER

      On September 3, 2020, appellant notified this court that the parties
scheduled a mediation for October 15, 2020 and filed a motion to extend time to
file its brief until after that mediation concluded. We deny the motion to extend
time and abate this case for mediation.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until November 13, 2020. The appeal will be reinstated on this
court’s active docket at that time, or when the parties file a motion to dismiss the
appeal or other dispositive motion. The court will also consider an appropriate
motion to reinstate the appeal filed by any party, or the court may reinstate the
appeal on its own motion.

                                  PER CURIAM

Panel Consists of Justices Spain, Hassan, and Poissant.